Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amended claims 1-30 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts Deen et al (US 10454793), hereafter Deen and Jain et al (US 20160036837), hereafter Jain  have been fully considered and are persuasive. 

Allowable Subject Matter
1.	Amended claims 1-30 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Devin Brennan (attorney) for filed amended claims:
1.	(Currently Amended) A method of wireless communication performed by a first wireless device, comprising:
generating a first message authentication code for a data packet based at least in part on a first security key used to communicate with a second wireless device via a first portion of a data routing path;
generating a second message authentication code for the data packet based at least in part on a second security key used to communicate with a relay user equipment (UE) that is configured to relay data between the first wireless device and the second wireless device via a second portion of the data routing path, wherein the first portion of the data routing path is different from the second portion of the data routing path;
 determining a first data radio bearer (DRB) associated with a first DRB configuration for communicating with the relay UE via the second portion of the data routing path, wherein the first DRB configuration is different from a second DRB configuration for communicating with the second wireless device via the first portion of the data routing path; and
transmitting, via the  second portion of the data routing path and in accordance with the first DRB configuration, the data packet to the relay UE, wherein the data packet comprises  the first message authentication code for the first portion of the data routing path and the second message authentication code for the second portion of the data routing path.
2.	(Previously Presented) The method of claim 1, wherein the first wireless device comprises a UE and the second wireless device comprises a network access device.
3.	(Currently Amended) The method of claim 2, further comprising:
establishing a first connection with the network access device;
receiving, from the network access device via the first connection, an  indication of  the first DRB configuration to use for communicating with the relay UE; and
establishing a second connection with the relay UE using the  first DRB configuration.
4.	(Previously Presented) The method of claim 1, wherein the first wireless device comprises a network access device and the second wireless device comprises a UE.
5.	(Previously Presented) The method of claim 4, wherein the data packet is transmitted from the network access device to the UE via the data routing path, the data routing path comprises a plurality of relay UEs including the relay UE, and the method further comprises:
transmitting, to the UE, a set of one or more security keys used to communicate with the plurality of relay UEs.
6.	(Previously Presented) The method of claim 4, wherein the data packet is transmitted from the network access device to the UE via the data routing path, the data routing path comprises a plurality of relay UEs including the relay UE, and the method further comprises:
transmitting, to each relay UE of the plurality of relay UEs, a respective security key used to communicate with the network access device; and
generating a plurality of message authentication codes associated with the data packet and for the plurality of relay UEs based at least in part on the respective security keys used to communicate with the network access device, wherein the first message authentication code is generated based at least in part on the plurality of message authentication codes generated for the plurality of relay UEs.
7.	(Original) The method of claim 4, further comprising:
receiving, from the UE, an integrity-protected status report indicating receipt of the data packet at the UE.
8.	(Previously Presented) The method of claim 4, further comprising:
establishing a first connection with the UE;
transmitting a first indication of at least the first portion of the data routing path to the UE via the first connection; and
transmitting a second indication of at least the second portion of the data routing path to the relay UE.
9.	(Currently Amended) A method of wireless communication at a relay user equipment (UE), comprising:
receiving, from a first wireless device, an indication of a first data radio bearer (DRB) configuration for relaying, via a first portion of a data routing path, data between a second wireless device and the first wireless device and a second indication of a second DRB configuration for relaying, via a second portion of the data routing path, data between the second wireless device and the first wireless device;
receiving, via [[a]] the first portion of [[a]] the data routing path and in accordance with the first DRB configuration, a data packet comprising a first message authentication code for the first portion of the data routing path and a second message authentication code for [[a]] the second portion of the data routing path;
determining, based at least in part on a first security key used to communicate with the second wireless device for which the relay UE is configured to relay data, that the second message authentication code was generated at least in part by the second wireless device;
generating, based at least in part on the determination that the second message authentication code was generated at least in part by the second wireless device, a third message authentication code for the data packet based at least in part on a second security key used to communicate with the first wireless device; and
transmitting the data packet to the first wireless device with at least an indication of the first message authentication code and the third message authentication code.
10.	(Original) The method of claim 9, wherein the indication of the first message authentication code comprises the first message authentication code.
11.	(Previously Presented) The method of claim 9, further comprising:
generating a fourth message authentication code for the data packet based at least in part on a third security key used to communicate with a wireless device at an end of the data routing path for the data packet; and
generating a fifth message authentication code based at least in part on a combination of the first message authentication code and the fourth message authentication code, wherein the indication of the first message authentication code comprises the fifth message authentication code.
12.	(Original) The method of claim 11, wherein the wireless device at the end of the data routing path comprises a UE or a network access device.
13.	(Previously Presented) The method of claim 11, wherein the fourth message authentication code is generated based at least in part on:
a combination of a first counter value that was written in a header of the data packet by the wireless device at a transmitting end of the data routing path for the data packet and a flow identifier that was written in the header of the data packet by the wireless device at the transmitting end of the data routing path for the data packet; or
a combination of the first counter value and a locally-stored UE identifier associated with a DRB over which the data packet is communicated.
14.	(Previously Presented) The method of claim 11, wherein the fourth message authentication code is generated based at least in part on a locally-stored counter value for message authentication code generation, the method further comprising:
writing the locally-stored counter value to an enhanced Packet Data Convergence Protocol (ePDCP) header of the data packet.
15.	(Previously Presented) The method of claim 9, wherein the first wireless device comprises a wireless device at a receiving end of the data routing path for the data packet, the method further comprising:
generating a fourth message authentication code for the data packet based at least in part on the second security key; and
generating a fifth message authentication code based at least in part on a combination of the first message authentication code and the fourth message authentication code, wherein the indication of the first message authentication code comprises the fifth message authentication code.
16.	(Previously Presented) The method of claim 15, wherein the fourth message authentication code is generated based at least in part on:
a combination of a first counter value that was written in an enhanced Packet Data Convergence Protocol (ePDCP) header of the data packet by the wireless device at a transmitting end of the data routing path for the data packet and a flow identifier that was written in the ePDCP header of the data packet by the wireless device at the transmitting end of the data routing path for the data packet; or
a combination of the first counter value and a locally-stored UE identifier associated with a DRB over which the data packet is communicated.
17.	(Previously Presented) The method of claim 15, wherein the fourth message authentication code is generated based at least in part on a locally-stored counter value for message authentication code generation, the method further comprising:
writing the locally-stored counter value to an enhanced Packet Data Convergence Protocol (ePDCP) header of the data packet.
18.	(Previously Presented) The method of claim 9, wherein the second wireless device and the first wireless device are nodes along the data routing path between a UE and a network access device, with the second wireless device comprising: the UE, the network access device, or a second relay UE positioned closer to the UE or the network access device than the first wireless device along the data routing path.
19.	(Currently Amended) A first wireless device for wireless communication, comprising:
a processor,
memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the first wireless device to:
generate a first message authentication code for a data packet based at least in part on a first security key used to communicate with a second wireless device via a first portion of a data routing path;
generate a second message authentication code for the data packet based at least in part on a second security key used to communicate with a relay user equipment (UE) that is configured to relay data between the first wireless device and the second wireless device via a second portion of the data routing path, wherein the first portion of the data routing path is different from the second portion of the data routing path;
 determine a first data radio bearer (DRB) associated with a first DRB configuration for communicating with the relay UE via the second portion of the data routing path, wherein the first DRB configuration is different from a second DRB configuration for communicating with the second wireless device via the first portion of the data routing path; and
transmit, via the  second portion of the data routing path and in accordance with the first DRB configuration, the data packet to the relay UE, wherein the data packet comprises  the first message authentication code for the first portion of the data routing path and the second message authentication code for the second portion of the data routing path.
20.	(Previously Presented) The first wireless device of claim 19, wherein the first wireless device comprises a UE and the second wireless device comprises a network access device.
21.	(Currently Amended) The first wireless device of claim 20, wherein the instructions are further executable by the processor to cause the first wireless device to:
establish a first connection with the network access device;
receive, from the network access device via the first connection, an  indication of  the first DRB configuration to use for communicating with the relay UE; and
establish a second connection with the relay UE using the  first DRB configuration.
22.	(Previously Presented) The first wireless device of claim 19, wherein the first wireless device comprises a network access device and the second wireless device comprises a UE.
23.	(Previously Presented) The first wireless device of claim 22, wherein the data packet is transmitted from the network access device to the UE via the data routing path, the data routing path comprises a plurality of relay UEs including the relay UE, and the instructions are further executable by the processor to cause the first wireless device to:
transmit, to the UE, a set of one or more security keys used to communicate with the plurality of relay UEs.
24.	(Previously Presented) The first wireless device of claim 22, wherein the data packet is transmitted from the network access device to the UE via the data routing path, the data routing path comprises a plurality of relay UEs including the relay UE, and the instructions are further executable by the processor to cause the first wireless device to:
transmit, to each relay UE of the plurality of relay UEs, a respective security key used to communicate with the network access device; and
generate a plurality of message authentication codes associated with the data packet and for the plurality of relay UEs based at least in part on the respective security keys used to communicate with the network access device, wherein the first message authentication code is generated based at least in part on the plurality of message authentication codes generated for the plurality of relay UEs.
25.	(Previously Presented) The first wireless device of claim 22, wherein the instructions are further executable by the processor to cause the first wireless device to:
receive, from the UE, an integrity-protected status report indicating receipt of the data packet at the UE.
26.	(Previously Presented) The first wireless device of claim 22, wherein the instructions are further executable by the processor to cause the first wireless device to:
establish a first connection with the UE;
transmit a first indication of at least the first portion of the data routing path to the UE via the first connection; and
transmit a second indication of at least the second portion of the data routing path to the relay UE.
27.	(Currently Amended) A relay user equipment (UE) for wireless communication, comprising:
a processor,
memory coupled with the processor; and
instructions stored in the memory and executable by the processor to cause the relay UE to:
receive, from a first wireless device, an indication of a first data radio bearer (DRB) configuration for relaying, via a first portion of a data routing path, data between a second wireless device and the first wireless device and a second indication of a second DRB configuration for relaying, via a second portion of the data routing path, data between the second wireless device and the first wireless device;
receive, via [[a]] the first portion of [[a]] the data routing path and in accordance with the first DRB configuration, a data packet comprising a first message authentication code for the first portion of the data routing path and a second message authentication code for [[a]] the second portion of the data routing path;
determine, based at least in part on a first security key used to communicate with the second wireless device for which the relay UE is configured to relay data, that the second message authentication code was generated at least in part by the second wireless device;
generate, based at least in part on the determination that the second message authentication code was generated at least in part by the second wireless device, a third message authentication code for the data packet based at least in part on a second security key used to communicate with the first wireless device; and
transmit the data packet to the first wireless device with at least an indication of the first message authentication code and the third message authentication code.
28.	(Previously Presented) The relay UE of claim 27, wherein the instructions are further executable by the processor to cause the relay UE to:
generate a fourth message authentication code for the data packet based at least in part on a third security key used to communicate with a wireless device at an end of the data routing path for the data packet; and
generate a fifth message authentication code based at least in part on a combination of the first message authentication code and the fourth message authentication code, wherein the indication of the first message authentication code comprises the fifth message authentication code.
29.	(Previously Presented) The relay UE of claim 28, wherein the wireless device at the end of the data routing path comprises a UE or a network access device.
30.	(Previously Presented) The relay UE of claim 28, wherein the fourth message authentication code is generated based at least in part on:
a combination of a first counter value that was written in a header of the data packet by the wireless device at a transmitting end of the data routing path for the data packet and a flow identifier that was written in the header of the data packet by the wireless device at the transmitting end of the data routing path for the data packet; or
a combination of the first counter value and a locally-stored UE identifier associated with a DRB over which the data packet is communicated.

Reasons for Allowance
None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: generating a first Message Authentication Code for a data packet based at least in part on a first security key used to communicate with a receiving wireless device, generating a second message authentication code for the data packet based at least in part on a second security key used to communicate with a relay user equipment (UE), in which the relay UE is included in a data routing path between the transmitting wireless device and the receiving wireless device and transmitting the data packet to the relay UE with at least the first message authentication code and the second message. Determining a first data radio bearer (DRB) associated with a first DRB configuration for communicating with the relay UE via the second portion of the data routing path, wherein the first DRB configuration is different from a second DRB configuration for communicating with the second wireless device via the first portion of the data routing path and transmitting, via the 

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claim(s) 9, 19 and 27 mutatis mutandis.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BADRINARAYANAN /Examiner, Art Unit 2496